Title: From George Washington to John Popkin, 16 September 1782
From: Washington, George
To: Popkin, John,Banister, Seth


                  
                     
                     Head Quarters Sir
                     16th Sepr 1782
                  
                  Complaint having lately been made to me, by the Marquis de Vaudreuil commanding the Fleet of His Most Christian Majesty in the Harbor of Boston, that numbers of his seamen and soldiers have deserted, and that he has reason to beleive many of them are engaged in the Continental service—these are to direct to you, to make immediate enquiry among the Recruits which may be assembled at your place of rendezvous, and if you discover any, either soldiers or sailors, belonging to the service of France, you are to send them immediately under proper guard to Monsi de la Tombe Consul of France at Boston—And you are in future, on no account whatever, to pass any Foreigner, except he can produce full and satisfactory proof that he does not belong to the Army or Navy of France.
                  
                     P.S.  (to Colo. Popkin.) Enclosed are Letters for the officers at Springfield & Wells, similar to yours, which I request you to forward, previously addressing the One for Wells.
                  
                  
               